      Case 4:11-cv-00129-JAJ-CFB Document 332 Filed 06/19/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA
                              CENTRAL DIVISION

      SUSAN THAYER,                                Case No. 4:11-cv-00129-JAJ-CFB
Qui Tam Plaintiff/Relator

     ON BEHALF OF HERSELF AND                      DEFENDANT PLANNED
ON BEHALF OF THE UNITED STATES                     PARENTHOOD OF THE
OF AMERICA,                                        HEARTLAND’S MOTION FOR
                                                   REASONABLE ATTORNEYS’ FEES
                      Plaintiffs,
        vs.
     PLANNED PARENTHOOD OF
THE HEARTLAND, INC. (f/k/a
PLANNED PARENTHOOD OF
GREATER IOWA, INC.),
                      Defendant.



       Defendant Planned Parenthood of the Heartland, Inc. (“PPH”), by and through the

undersigned counsel, moves for its reasonable attorneys’ fees pursuant to 31 U.S.C. §

3730(d)(4), 28 U.S.C. § 1927, Federal Rule of Civil Procedure 54(d)(2), and Local Rule

54A. In support of this Motion, PPH states as follows:

       1.     The Government did not proceed with this False Claims Act (“FCA”) action

and Plaintiff/Relator Susan Thayer (“Relator”), who brought the action, conducted it.

       2.     PPH prevailed in the action.

       3.     Relator’s claims were clearly frivolous, clearly vexatious, or brought primarily

for purposes of harassment.

       4.     Relator’s counsel multiplied the proceedings unreasonably and vexatiously.
      Case 4:11-cv-00129-JAJ-CFB Document 332 Filed 06/19/20 Page 2 of 5




       5.     Accordingly, PPH is entitled to an award of reasonable attorney fees pursuant

to 31 U.S.C. § 3730(d)(4) and 28 U.S.C. § 1927.

       6.     PPH seeks recovery of various rates for the attorneys involved, all of which are

reasonable fees. The request is supported by:

                 The Declaration of Jae Park (the “Park Declaration”).

                      o A chart summarizing PPH’s reasonable attorneys’ fees attributable

                         to Dentons US LLP (“Dentons”) is included in Paragraph 8 of the

                         Park Declaration.

                      o Charts summarizing the total hours billed, by timekeeper, in each

                         category set forth in Local Rule 54A, are included in Paragraph 9 of

                         the Park Declaration.

                      o A chart listing all of the time spent by Dentons professionals on this

                         matter, in each category set forth in Local Rule 54A, is attached as

                         Exhibit 1 to the Park Declaration.

                      o A chart showing the hourly rates claimed for each relevant Dentons

                         attorney is attached as Exhibit 2 to the Park Declaration.

                      o The professional bios for the relevant Dentons attorneys are

                         attached Exhibits 3-8 of the Park Declaration.

                 The Declaration of Alan Gilbert (the “Gilbert Declaration”).

                      o The firm bio for Alan Gilbert is attached as Exhibit A to the Gilbert

                         Declaration.

                 The Affidavit of Stan Thompson (the “Thompson Affidavit”)




                                                -2-
      Case 4:11-cv-00129-JAJ-CFB Document 332 Filed 06/19/20 Page 3 of 5




                       o A chart summarizing PPH’s reasonable attorneys’ fees attributable

                           to the Davis Brown Law Firm (“Davis Brown”), including the total

                           hours billed, by timekeeper, in each category set forth in Local Rule

                           54A, is attached as Exhibit 1 to the Thompson Affidavit.

                       o The firm bio for Stan Thompson is attached as Exhibit 2 to the

                           Thompson Affidavit.

       7.      Pursuant to the coding requirements contained in Local Rule 54A, PPH

submits itemized fees for services performed by Dentons, see the Park Declaration and

Exhibits 1-2 thereto, and by Davis Brown, see Exhibit 1 to the Thompson Affidavit.

       8.      As reflected in the Park Declaration, the Thompson Affidavit, and their

Exhibits, PPH seeks a total award of $2,093,439.53 ($2,050,796.03 for Dentons and

$42,643.50 for the Davis Brown).

       9.      PPH reserves the right to seek additional fees in a supplemental fee application

for any further appeal of this case.

       10.     This motion is more fully described by the supporting brief filed along with it.

This motion is supported by that brief and the accompanying declarations in support of this

fee motion, the exhibits thereto, and the entire record in the case.

       WHEREFORE, for the above reasons, PPH prays that the Court grants this

motion and any other relief the Court deems necessary.




                                                 -3-
      Case 4:11-cv-00129-JAJ-CFB Document 332 Filed 06/19/20 Page 4 of 5




Dated: June 19, 2020                 Respectfully submitted,

                                             /s/ Kristen C. Rodriguez
                                             One of the attorneys for Defendant
                                             Planned Parenthood of the Heartland


Alan S. Gilbert, pro hac vice                Stanley J. Thompson
Kristen C. Rodriguez, pro hac vice           Jonathan C. Wilson
DENTONS US LLP                               DAVIS BROWN KOEHN SHORS &
233 S. Wacker Drive, Suite 5900              ROBERTS PC
Chicago, IL 60606                            215 10th Street, Suite 1300
Telephone: 312-876-6133                      Des Moines, IA 50309
Facsimile: 312-876-7934                      Telephone: 515-288-2500
alan.gilbert@dentons.com                     Facsimile: 515-243-0654
kristen.rodriguez@dentons.com                stanthompson@davisbrownlaw.com
                                             jonathanwilson@davisbrownlaw.com
Carter White, pro hac vice
DENTONS US LLP
1221 Avenue of the Americas
New York, New York 10020-1089
Telephone: 212-398-7619
Facsimile: 212-768-6800
carter.white@dentons.com

Jae Park, pro hac vice
DENTONS US LLP
4655 Executive Drive Suite 700
San Diego, California 92121
Telephone: 619 595 8064
jae.park@dentons.com




                                       -4-
      Case 4:11-cv-00129-JAJ-CFB Document 332 Filed 06/19/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I, Kristen Rodriguez an attorney, hereby certify that I caused copies of Defendant

Planned Parenthood of the Heartland’s Motion for Reasonable Attorneys’ Fees,

Defendant Planned Parenthood of the Heartland’s Brief in Support of its Motion for

Reasonable Attorneys’ Fees, Declaration of Alan S. Gilbert in Support of Motion for

Reasonable Attorneys’ Fees, Declaration of Jae Park In Support of Motion for

Reasonable Attorneys’ Fees, and Affidavit of Stan Thompson to be electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notification of

such filing to attorneys of record.


                                                        /s/ Kristen Rodriguez
                                                           Kristen Rodriguez
